Citation Nr: 1819454	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a service connection claim for the residuals of a back injury.

2.  Whether new and material evidence was obtained to reopen a service connection claim for muscle contraction headaches.

3.  Entitlement to service connection for the residuals of a back injury.

4.  Entitlement to service connection for a headache disorder, including migraine headaches.

5.  Entitlement to service connection for an elbow and forearm disorder.

6.  Entitlement to service connection for a wrist and hand disorder.

7.  Entitlement to service connection for a bilateral hip disorder, to include as a result of a service-connected disability.

8.  Entitlement to service connection for a bilateral foot disorder.

9.  Entitlement to service connection for a left ankle disorder, to include as a result of a service-connected disability.

10.  Entitlement to service connection for a right ankle disorder, to include as a result of a service-connected disability.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for chronic fatigue syndrome.

13.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to July 1992.  He had service in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing before a Decision Review Officer at the RO in January 2016.  A copy of the transcript of that hearing is of record.  The evidence added to the record subsequent to a May 2016 supplemental statement of the case is, in essence, cumulative of information previously considered.

Although the RO adjudicated the residuals of a back injury and muscle contraction headache issues on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issues on the title page of whether new and material evidence has been submitted to reopen the claims for service connection.

The Board notes that in testimony provided in January 2016 upon request for clarification of his July 2014 VA Form 9 the Veteran and his representative, in essence, acknowledged withdrawal of the appeal for entitlement to service connection for hypertension and "Gulf War Syndrome."  As such, these matters are not addressed in this decision.  To the extent, however, that the provisions of 38 C.F.R. § 3.317 apply to the remaining claims based upon the Veteran's service in Southwest Asia these matters are addressed herein.

The Board also notes that in its February 2018 appellate brief the Veteran's representative included chronic obstructive pulmonary disease (COPD) as an issue on appeal.  The disorder was also briefly mentioned in association with the sleep apnea claim in testimony at the January 2016 RO hearing.  A review of the record, however, reveals that an April 2002 rating decision denied reopening a service connection claim for COPD and asthma and that a May 2006 Board decision found the appeal had been withdrawn.  There is no indication that the Veteran has requested that the claim be reopened nor that it was adjudicated and developed for appeal during or since the April 2002 and May 2006 determinations.  Therefore, the February 2018 reference to an appeal for COPD is found to be erroneous and no further action as to the matter is required.


FINDINGS OF FACT

1.  An unappealed May 2006 Board decision denied reopening service connection claims for the residuals of a back injury and for muscle contraction headaches.

2.  Evidence added to the record since the May 2006 Board decision raises a reasonable possibility of substantiating the previously denied claims for the residuals of a back injury and for muscle contraction headaches.

3.  A chronic back disorder was not manifest during service, arthritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish a present back disability is etiologically related to service or to a service-connected disability.

4.  A chronic headache disorder, including migraine headaches, was not manifest during service or within a year of service discharge; and, the preponderance of the evidence fails to establish a present headache or migraine disability is etiologically related to service or to a service-connected disability.

5.  A present elbow and forearm disability is not demonstrated
 by the evidence of record.

6.  A present wrist and hand disability is not demonstrated by the evidence of record.

7.  A present bilateral hip disability is not demonstrated by the evidence of record.

8.  Pes planus was noted upon the Veteran's enlistment examination and is not shown to have increased in severity during active service; the preponderance of the evidence fails to establish a present a bilateral foot disorder that is otherwise etiologically related to service.

9.  A present left ankle disability is not demonstrated by the evidence of record.

10.  A present right ankle disability is not demonstrated by the evidence of record.

11.  A present sleep apnea disability is not demonstrated by the evidence of record.

12.  A present chronic fatigue syndrome disability is not demonstrated by the evidence of record.

13.  A present fibromyalgia disability is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision, which denied the Veteran's claims of entitlement to service connection for the residuals of a back injury and for muscle contraction headaches, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence was received, and the claim for entitlement to service connection for the residuals of a back injury and for muscle contraction headaches is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence was received, and the claim for entitlement to service connection for muscle contraction headaches is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for the residuals of a back injury have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

5.  The criteria for service connection for a headache disorder, including migraine headaches, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

6.  The criteria for service connection for an elbow and forearm disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

7.  The criteria for service connection for a wrist and hand disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

8.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

9.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2017).

10.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

11.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

12.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

13.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

14.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In an unappealed December 1997 RO decision, service connection for low back disability and muscle contraction headaches was denied.  The RO essentially determined that there was no competent evidence relating either condition to the Veteran's active service.  A May 2006 Board decision denied reopening the previously denied claims of entitlement to service connection for the residuals of a back injury and for muscle contraction headaches.  The Veteran did not appeal and the decision became final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

The evidence added to the record since the May 2006 Board decision includes new information and evidence concerning these claims.  In statements provided in support of his claims the Veteran asserted that he sustained injuries including to the lower back during service in Iraq when his bunker was hit by an explosive device.  He also reported that he had migraine headaches that began during service in Iraq.  The medical evidence obtained and added to the record includes an October 2014 VA examination report noting a diagnosis of migraines and noting the Veteran attributed the disorder an atropine injection during service in Iraq.  The report additionally noted that a February 2010 magnetic resonance imaging (MRI) scan revealed degenerative joint disease of the spine that was age related and due to a service-related muscle strain of the lower back.

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claims.  The previously denied claims as to these matters are reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence (obvious or manifest) establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, such as chronic fatigue syndrome and fibromyalgia, to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 24, 2017).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that he has residuals of a back injury, a headache disorder, an elbow and forearm disorder, a wrist and hand disorder, a bilateral hip disorder, a bilateral foot disorder, a left ankle disorder, a right ankle disorder, sleep apnea, chronic fatigue syndrome, and fibromyalgia as a result of active service.  At his RO hearing in January 2016 he testified that he sustained injuries to the low back, hips, ankles, and feet when his bunker was hit by an explosive device and collapsed.  He stated that he had been hospitalized for two weeks and unable to move after they dug him out.  He reported he had been treated with something similar to traction and it was known at that time that he had some fractures of the vertebrae.  

The Veteran testified that his pre-existing pes planus disorder had been aggravated in service due to activities such as road marching and physical training.  E.L. testified that she and the Veteran had been together for approximately 18 years and that he snored really loudly.  She stated she had not noticed if he stopped breathing while sleeping.  The Veteran reported that he had not undergone a sleep study.  He testified that he had been provided diagnoses of migraines and fibromyalgia and that his doctor had related it to Gulf War Syndrome.  

At his January 2006 Board hearing, in association with his prior appeal, the Veteran reported having served in Iraq, Kuwait, and Saudi Arabia.  He testified that he had received medication for headaches in service and that his headache disorder had worsened after he received an anthrax shot and the tablets he had been provided.  He reported having been exposed to oil fire smoke.  He described having injured his back when he picked up a sandbag while digging a bunker.  In statements provided in support of his claims in January 2005 and April 2006 friends and acquaintances of the Veteran attested to problems he had experienced with headaches and a back disorder.  In a January 2006 statement M.W. noted that the Veteran had demonstrated problems with headaches since returning from Desert Storm.  

Service treatment records show that the Veteran's June 1988 enlistment examination revealed mild, non-symptomatic pes planus and mild spinal lordosis.  A July 1989 report noted he complained of low back pain, but denied any trauma or heavy object lifting.  An August 1989 report noted he complained of Achilles tendon pain over several months.  A diagnosis of Achilles tendinitis was provided.  An X-ray study of the right ankle revealed no fracture.  A March 1990 report noted he complained of bilateral heel pain.  The examiner's diagnosis was possible calcaneal bursitis.  A June 1990 report noted a diagnosis of left quadriceps strain.  

Records dated in September 1990 show the Veteran complained of right foot, low back, and left hip pain.  A diagnosis of muscle strain, overuse was provided.  A temporary physical profile was provided which expired on October 1, 1990.  An October 1990 report noted a three month history of low back and left groin pain with a left groin muscle strain that was healing well.  It was noted there was no evidence of back pathology.  A September 1991 report noted the Veteran reported having sustained a left hip injury playing football the previous day and having had chronic left hip pain for a few months.  A diagnosis of tendonitis was provided.  

The Veteran's June 1992 separation examination revealed a swollen and painful first interphalangeal joint to the left fourth finger.  It was noted he had sustained a recent sprain to the finger.  No other abnormalities of the upper extremities were noted.  Evaluations of the head, feet, lower extremities, spine, and neurologic system were normal.  In his June 1992 report of medical history the Veteran denied having ever had frequent or severe headaches, arthritis, recurrent back pain, or frequent trouble sleeping.  He denied having ever been hospitalized.  He noted having a history of swollen or painful joints and foot trouble which the examiner attributed to recent sprain to the left fourth finger and to the left knee.  

Service personnel records show the Veteran served in Saudi Arabia from October 1990 to April 1991.  His primary specialty was medical specialist.  His medals and awards include the Kuwait Liberation Medal and the Southwest Asia Service Medal.  

Service connection is established for posttraumatic stress disorder (PTSD), right knee arthralgia with painful limited flexion, left knee arthralgia with painful limited flexion, and left knee arthralgia with instability.  Records also show that claims for rheumatoid arthritis and for joint pain and muscle soreness due to an undiagnosed illness were denied in a December 1997 rating decision and that an April 2002 rating decision denied reopening the service connection claims.  A May 2006 Board decision found the appeal as to these issues had been withdrawn.  

A May 1994 VA Persian Gulf Protocol examination noted the Veteran complained of headache over the previous two-and-a-half years described as a bi-temporal squeezing pain without radiation.  It was noted to occur two to three times per month and lasted until he went to sleep.  There was no associated nausea, vomiting, or photophobia.  He also complained of arthralgia in the knees, ankles, and wrists since his return with no history of injury.  He denied any swelling of the joints with the pain and no associated fever.  The examiner noted there was no history of fatigue or shortness of breath.  Physical examination revealed he was well-developed and in no acute distress.  The head was normocephalic and atraumatic.  No joint pathology was detected, no back tenderness was detected, and there were no focal neurological deficits.  It was noted that routine Persian Gulf laboratory findings revealed no significant abnormalities.  A diagnosis of tension headaches was provided.  

VA treatment records dated in May 1994 noted the Veteran complained of a 30 pound weight loss in five months and intermittent headaches over the past year.  He stated his headaches occurred mostly when he got hot.  The diagnostic impressions included weight loss, headaches, and joint pains.  A September 1994 report noted he reported having knee and ankle pain for two to three years, but denied any obvious injury.  It was noted he played basketball and lifted weights.  The examiner provided a diagnosis of possible arthritis.  Laboratory tests included a rheumatoid factor of 39.2 noted to be in the non-reactive range.  An October 1994 report noted he appeared to have had an ankle strain.  X-ray studies of the bilateral ankles revealed no abnormalities.  

A May 1995 VA neurologic examination report noted the Veteran had apparently developed arthritis in many of his joints which had been presumptively diagnosed as rheumatoid arthritis.  It was also noted that he had local non-radiating back pain on and off for a couple of years and that he had headaches that had been called migraines by others that had been present without change in frequency or intensity for the previous two years or so.  The examiner noted the Veteran stated he believed his headaches began around 1991.  He described his headaches as occurring four to five times per months and were associated with photophobia and some that were associated with nausea.  There were no visual or other auras and no other accompanying symptoms.  A neurologic examination revealed his cranial nerves two through twelve were intact with no signs of increased intracranial pressure or focal neurologic deficits.  The examiner's impression was normal neurologic examination in an individual with non-neurogenic back pain, arthritis, and what sounded like vascular headaches.  

On VA joints examination in December 1997 the Veteran reported that his back "went out" while he was digging a bunker during Desert Storm.  He complained of intermittent tightness in the lower back and constant stiffness in the ankles.  The examiner noted the Veteran was well developed and very muscular.  His gait was normal and he stood erect without pelvic obliquity or scoliosis.  There was a full range of motion in the lumbar spine without complaint of pain.  There was tenderness over the L5 spinous process.  There was no swelling, effusion, deformity, or tenderness to the ankles.  X-ray studies of the lumbar spine and bilateral ankles revealed no abnormalities.  The examiner found there was no objective evidence of organic pathology to explain the Veteran's reported symptoms.  

VA neurologic disorders examination in December 1997 noted the Veteran complained of headaches for several years without improvement.  He described them as generalized and mainly frontal, occipital, and non-throbbing.  An examination revealed cranial nerves two through twelve were intact with no signs of increased intracranial pressure or focal neurologic deficits.  The examiner's impression was normal neurologic examination with what sounded like muscle contraction headaches.  

A December 1997 VA general medical examination report noted the Veteran complained of shortness of breath that occurred daily and mostly at night.  The examiner subsequently noted that pulmonary function testing (PFT) revealed obstructive airway disease.  

VA treatment records dated in July 2002 noted the Veteran stated that he had headaches that began in 1992 after returning from service in Saudi Arabia.  He reported they had increased in intensity with symptoms including nausea, photophobia, and phonophobia and sometimes with vomiting and diarrhea.  The examiner noted that pre and post contrast enhanced computerized tomography (CT) scans revealed no abnormalities.

VA neurology examination in October 2011 included diagnoses of migraine headaches and a date of diagnosis in the mid-1990s.  It was noted the Veteran reported his headaches began before he left Iraq around December 1990 and that he believed they started after he received a shot of atropine.  The examiner noted there was no mention of headache in the service treatment records and that treatment records noted complaint of frontal headaches in May 1994.  The examiner found that a nexus between the Veteran's headaches and service could not be established.  It was noted that it was not an undiagnosed illness, but was a diagnosable multisymptom illness with only partially understood etiology under active investigation.  It was a disorder with a clear and specific diagnosis that in some, but not all, case can be tied to a specific etiology.  It was observed that the migraines could be triggered by heat, humidity, stress, noise, certain odors, certain foods, and other agents, and that environmental contaminants may trigger a migraine but did not cause migraine disorders.  

The examiner also noted the Veteran had degenerative lumbar spine and disc disease with chronic lumbago, but that he did not have degenerative spine and disc disease in service.  It was noted he had lumbago and probably lumbar strain and noted a strain was a typically self-limited injury to paraspinous soft tissues.  Degenerative spine and disc disease was described as exceedingly common in the population at large and typically advanced slowly with age over many years.  The examiner stated there was no medical evidence to suggest that strain or lumbago causes, predisposes, or accelerates the development of degenerative spine and disc disease.  The Veteran's lumbar spine and disc disease were found to be unlikely service related and not a medically recognized cause of migraines nor likely to exacerbate headache disorders.  

An October 2011 VA flatfoot disorders examination included a diagnosis of bilateral pes planus.  The examiner noted that records documented pes planus on enlistment and upon examination in August 1989.  It was noted the Veteran reported having foot pain in service after long marches.  X-ray studies revealed mild degenerative changes in the feet.  The examiner found the pes planus condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale it was noted pes planus was noted upon enlistment in June 1988 and in August 1989.

An October 2011 VA back disorders examination included diagnoses of intervertebral disc displacement with a date of diagnosis in July 2010 and back pain with a date of diagnosis in August 2006.  It was noted the Veteran reported having lower back pain since service.  The examiner noted service treatment records revealed treatment for lower back strain/pain in July 1989 and October 1990 with physical therapy treatment.  A February 2010 MRI scan was noted to have revealed degenerative joint disease of the spine that was age related and due to a service-related muscle strain of the lower back.  The examiner, however, stated it was his opinion that the lower back condition was less likely caused by or the result of active service.  

In a July 2012 VA medical opinion a physician found that the records showed the Veteran had been seen in July 1989 for lower back pain and seen several months later for a three month history of low back and groin pain.  It was noted that the subsequent treatment resulted in a diagnosis of muscle strain of the left groin and that it was noted there was no evidence of strain pathology regarding the back.  The physician further noted that that there were no other documented back injuries or trauma in service and that X-ray studies in April 2012 revealed degenerative disc disease of the lumbar spine.  The Veteran's current back condition was found to be most likely age related and less likely caused by his military service.  The physician also clarified that a review of the records indicated that Achilles tendonitis was incurred in or caused by military service, but that the disorder was unrelated to the Veteran's diagnosis of preexisting pes planus which was not aggravated beyond its natural progression due to an in-service event, illness, or injury.  It was further noted that he did not have a current ankle condition and that his Achilles tendon pain 23 years earlier had no relation to his current complaints of bilateral foot pain.  

VA hip and thigh conditions examination in September 2012 included diagnoses of left hip tendinitis, acute and self-limited with no repeat injury, with a date of diagnosis in September 1991 and bilateral trochanteric bursitis with a date of diagnosis in September 2012.  It was noted that service treatment records revealed treatment for a hip injury in 1991, but that the Veteran reported treatment beginning in approximately 1989 with subsequent treatment in 1990 for continued pain and popping in the hips.  The examiner summarized the medical evidence of record and noted X-ray studies revealed normal bilateral hips.  A present hip condition was found to be less likely to have been incurred in or caused by an in-service injury, event, or injury.  It was noted that the records demonstrated a single left hip tendinitis diagnosis that was acute and self-limited according to subsequent chart notes.  Service exit examination was noted to have been negative for a hip disorder with no record of treatment for approximately 20 years.  The examiner found that he may currently have bilateral trochanteric bursitis but that it was not related to the in-service tendonitis and there was no nexus to the injury that completely resolved in service.  The Veteran was noted to have symptoms suggestive of possible malingering or an asthenic personality disorder.

VA Persian Gulf War examination in September 2012, including disability benefit questionnaires (DBQ) for sleep apnea, back conditions, hip and thigh conditions, knee and lower leg conditions, flatfeet, fibromyalgia, headaches, and chronic fatigue syndrome, found no identified condition for which diagnosed illnesses without etiology was established.  There were no additional signs and/or symptoms not addressed in a DBQ and it was noted physical examination was normal.  A sleep apnea DBQ noted the Veteran did not have and had never had sleep apnea.  It was noted that he reported an approximate seven year history of snoring, daytime drowsiness, and possible apneic spells.  

VA bilateral ankles examination in February 2017 revealed no diagnosis of a current ankle disorder.  It was noted the Veteran asserted that he had ankle disorders secondary to his service-connected knee disabilities.  He stated his ankles were stiff and achy, especially in the mornings, and that cold, damp weather and prolonged walking caused pain.  X-ray studies revealed normal ankles.  

A February 2017 bilateral hips examination revealed no diagnosis of a current hip disorder.  It was noted the Veteran asserted that he had hip disorders secondary to his service-connected knee disabilities.  He stated he experienced a pulling pain in the lateral hip areas and that cold, damp weather and prolonged sitting to standing and walking caused pain.  X-ray studies revealed normal hips.  

Based on the evidence of record, the Board finds that chronic back or headache disorders, including migraine headaches, were not manifest during service.  Although service treatment records show the Veteran complained of low back pain, the records also show his June 1992 separation examination revealed no abnormality of the spine and that he denied any history of recurrent back pain at that time.  There is likewise no evidence that arthritis or the spine or a related organic disease of the nervous system manifested within one year of service. The preponderance of the evidence also fails to establish that a present back, headache, or migraine disabilities are etiologically related to service.  

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza, 7 Vet. App. at 511 (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Veteran's reports as to a more severe back injury in service are found to be not credible due to inconsistency with the other evidence of record.  A May 1994 VA Persian Gulf Protocol examination also found that no joint pathology or back tenderness was detected at that time and that there were no focal neurological deficits.  A December 1997 VA examination report found X-ray studies of the lumbar spine revealed no abnormalities and the examiner found there was no objective evidence of organic pathology.  

Consideration has been to the October 2011 VA examination report indication that a February 2010 MRI scan revealed degenerative joint disease of the spine that was both age related and due to a service-related muscle strain of the lower back.  That finding is inconsistent with the remainder of the record.  Indeed, the examiner later opined that the lower back condition was less likely caused by or the result of active service.  A subsequent a July 2012 medical opinion from a VA a physician noted complaints of lower back pain, but found that the subsequent service treatment records revealed no evidence of strain pathology regarding the back and that the Veteran's current back condition was most likely age related and less likely caused by his military service.  To the extent the October 2011 opinion, which was authored by a nurse practitioner, indicates a present back disorder related to a lower back muscle strain in service, the Board finds the July 2012 VA physician's opinion to be of greater probative weight based upon a more thorough review of the record and a higher level of medical education and training.  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

As to his headache and migraine disorders claim, the Veteran has reported that he had headaches that began during active service and attributed the onset to vaccinations and/or medications he was provided in service.  His service in Southwest Asia is verified and his exposure to oil fire smoke is conceded.  However, the Veteran's statements as to his having sustained a history of significant headaches during service, as well as the statements of M.W., who indicated that the Veteran had headaches since returning from Desert Storm are not credible.  Both statements are inconsistent with the Veteran's own report of medical history in June 1992.  Further, although the Veteran reported having headaches that began during active service during VA examinations in May 1994, May 1995, and July 2002, which variously diagnosed tension headaches and possible vascular headaches, the examiners noted normal neurological evaluations.  No opinions as to etiology were provided.  An October 2011 VA neurology examiner found that a nexus between the Veteran's headaches and service could not be established.  It was further noted that it was not an undiagnosed illness, but was a diagnosable multisymptom illness with only partially understood etiology under active investigation.  The examiner also found, however, that environmental contaminants may trigger a migraine but did not cause migraine disorders.  

With respect to the bilateral foot disorders issue, the Veteran's service entrance examination clearly noted he had mild, non-symptomatic pes planus at that time.  The persuasive evidence of record demonstrates pes planus was not increased in severity during active service and the preponderance of the evidence fails to establish a present a bilateral foot disorder that is otherwise etiologically related to service.  The opinion of the October 2011 VA nurse practitioner that the Veteran's bilateral pes planus at least as likely as not was incurred in or caused by service. However, that opinion is completely at odds with the examiner's own observation that the pes planus was noted at enlistment.  No opinion was provided as to whether the pre-existing pes planus disorder underwent a permanent increased in severity during active service beyond the normal progress of the disorder.  

By contrast, the July 2012 VA physician found that the records showed the Veteran had Achilles tendonitis in service but that the disorder was unrelated to his asymptomatic pes planus.  The physician also specifically found that pes planus was not aggravated beyond its natural progression due to an in-service event, illness, or injury and that the Veteran's Achilles tendon pain 23 years earlier had no relation to the current complaints of bilateral foot pain.  The opinion of the July 2012 VA physician is found to warrant greater probative weight based upon a more thorough review of the record and a higher level of medical education and training.  

The in-service treatment for a left hip injury and a left fourth finger sprain is shown to have been for acute disorders.  In fact, VA examination in May 1994 revealed no joint pathology.  Although a diagnosis of bilateral trochanteric bursitis was provided in September 2012, the examiner noted X-ray studies revealed normal bilateral hips and found that he may currently have bilateral trochanteric bursitis but that it was not related to the in-service tendonitis and there was no nexus to the injury that completely resolved in service.  A February 2017 examination revealed no diagnosis of a current hip disorder and X-ray studies revealed normal hips.  Without competent of a present disability, there can be no basis for service connection.  

A September 2014 VA examiner also found the Veteran did not have and had never had sleep apnea.  It was noted that he reported an approximate seven year history of snoring, daytime drowsiness, and possible apneic spells.  However, such does not rise to the level of a diagnosis, especially as a diagnosis of sleep apnea has been explicitly excluded. The May 1994, October 2011, September 2012, and February 2017 VA medical opinions in this case are found to be persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no other competent opinions or post-service treatment findings to the contrary.

The claims for service connection for fibromyalgia and chronic fatigue syndrome condition are similarly unsupported by evidence of a diagnosis at any time during the appeal.  Although a history of fibromyalgia and chronic fatigue syndrome was noted per the Veteran's report, the September 2012 Persian Gulf War examination made no findings to support a current diagnosis of either condition.  This negative diagnosis was based on a review of the record, interview of the Veteran, and examination of the Veteran.  

Consideration has also been given to the Veteran's personal assertion that he has present disorders as a result of service including service in Southwest Asia.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue as to etiology are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that any pertinent symptoms were observed as to these matters.  Nor is he shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise pertinent to the matters at issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Moreover, and of significant import, a September 2012 VA Persian Gulf War examiner determined that there was no headache, sleep apnea, back condition, hip and thigh condition, knee and lower leg condition, flatfeet, and a headache disorder for which diagnosed illnesses without etiology were shown. Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for the claimed disorders is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.


ORDER

The application to reopen a service connection claim for the residuals of a back injury is granted.

The application to reopen a service connection claim for muscle contraction headaches is granted.

Entitlement to service connection for the residuals of a back injury is denied.

Entitlement to service connection for a headache disorder, including migraine headaches, is denied.

Entitlement to service connection for an elbow and forearm disorder is denied.

Entitlement to service connection for a wrist and hand disorder is denied.

Entitlement to service connection for a bilateral hip disorder, to include as a result of a service-connected disability, is denied.

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a left ankle disorder, to include as a result of a service-connected disability, is denied.

Entitlement to service connection for a right ankle disorder, to include as a result of a service-connected disability, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


